        Case: 3:20-cv-00048-jdp Document #: 140 Filed: 05/12/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

BRANDON D. BRADLEY, SR.,
also known as BRITTNEY BRADLEY,

        Plaintiff,                                    Case No. 20-cv-48-jdp

   v.

LEIGHA WEBER, SEAN PRICE, MARIA
GAMBARO, SUSAN NOVAK, LUCAS
WEBER, HEATHER FRANK, FIONA
GIBBONS, and L. ALSUM-O’DONOVAN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             5/12/2021
        Peter Oppeneer, Clerk of Court                        Date
